        Case 2:13-cr-00339-GMN-PAL Document 70 Filed 01/25/21 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Cristen C. Thayer
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Cristen_Thayer@fd.org
 6   Attorney for Jason Matthew Romero
 7
 8                       UNITED STATES DISTRICT COURT
 9
                                 DISTRICT OF NEVADA
10
11
     United States of America,
12
                  Respondent/Plaintiff,        Case No. 2:13-cr-00339-GMN-PAL-1
13
           v.                                  Stipulation to Extend Deadline for
14                                             Sixth Joint Status Report
     Jason Matthew Romero,
15
                  Petitioner/Defendant.
16
17         The parties jointly request that the Court grant an extension of time to file
18   the sixth joint status report due today, January 25, 2021, for the following
19   reasons:
20         1.     On September 30, 2019, this Court granted Defendant Jason
21   Romero’s motion to stay these proceedings pending the Ninth Circuit’s decision in
22   United States v. Monico Dominguez, No. 14-10268 (9th Cir.), which was expected
23   to address whether Hobbs Act robbery qualifies as a crime of violence under the
24   elements clause of 18 U.S.C. § 924(c). In April 2020, the Ninth Circuit issued
25   United States v. Dominguez, 954 F.3d 1251 (9th Cir. 2020), holding that both
26
        Case 2:13-cr-00339-GMN-PAL Document 70 Filed 01/25/21 Page 2 of 4




 1   completed and attempted Hobbs Act robbery qualified as crimes of violence under
 2   18 U.S.C. § 924(c)’s elements clause.
 3         2.     The parties have provided joint status updates, and the Court has
 4   continued the stay pending final resolution of the Dominguez case. ECF Nos. 58-
 5   68. Most recently, the Court granted the parties’ joint request for a stay pending
 6   the outcome of Mr. Dominguez’s expected petition for a writ of certiorari with the
 7   Supreme Court and directed the parties to file a joint status report every 90 days
 8   beginning January 25, 2021. ECF No. 68.
 9         3.     It is the parties understanding that Mr. Dominguez has filed a
10   petition for writ of certiorari. However, the petition has not been docketed by the
11   Supreme Court. Therefore, the parties request the Court extend the due date for
12   the sixth joint status report 14 days, which will allow the parties time to review
13   the petition once it is docketed and provide the Court with their positions.
14
15         Dated: January 25, 2021.
16    RENE L. VALLADARES                          NICHOLAS A. TRUTANICH
      Federal Public Defender                     United States Attorney
17
18
      By: /s/Cristen C. Thayer                    By: /s/Elizabeth O. White
19    Cristen C. Thayer                           Elizabeth O. White
      Assistant Federal Public Defender           Assistant United States Attorney
20
21
22
23
24
25
26



                                              2
        Case 2:13-cr-00339-GMN-PAL Document 70 Filed 01/25/21 Page 3 of 4




 1                        UNITED STATES DISTRICT COURT
 2                                DISTRICT OF NEVADA
 3
 4   United States of America,
 5           Plaintiff,                         Case No. 2:13-cr-00339-GMN-PAL-1
 6
 7      v.                                      Order Granting First
                                                Stipulation to Extend Deadline
 8   Jason Matthew Romero,                      for Sixth Joint Status Report
 9           Defendant.
10
11      Based on the stipulation of counsel, the Court finds that good cause exists to
12   extend the deadline for the sixth joint status report currently due January 25,
13   2021.
14      IT IS THEREFORE ORDERED that the parties have until February 8,
15   2021 (14 days), to file the sixth joint status report.
16      DATED: January ____,
                        25 2021.

17
18
19                                             Gloria M. Navarro, District Judge
20                                             UNITED STATES DISTRICT COURT

21
22
23
24
25
26



                                                3
        Case 2:13-cr-00339-GMN-PAL Document 70 Filed 01/25/21 Page 4 of 4




 1                                 Certificate of Service
 2         I certify that on January 25, 2021, I electronically filed the foregoing with
 3   the Clerk of the Court for the United States District Court for the District of
 4   Nevada by using the appellate CM/ECF system. Participants in the case who are
 5   registered CM/ECF users will be served by the appellate CM/ECF system. The
 6   following non-CM/ECF participants will be served by U.S. Mail: Mr. Jason
 7   Romero.
 8
 9                                                /s/Marlene Mercado
                                                  Employee of the Federal Public
10                                                Defender

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26



                                              4
